IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WISCONSIN

Terrance Mason

Plaintiff,

Case NO:

Earnell Lucas, MicHael
Murphy, Rashed Farrakhan,

' Rodney Collins, Phillip
Overland, Maurice Slocum,
LaDonna Jones , David Ledger,

Defendant(s),

 

Civil Rights Action Complaint Pursuant To

Title 42 U.S.C. § 1983, and Title 28 U.S.C. § 1915(G)

With Jury Demand

 

1.

INTRODUCTION

This is a § 1983 action filed by plaintiff Terrance

Mason #680682, a state Prisoner currently housed at

Columbia Correctional Inst, alleging violation of

his Constitutional rights for Excessive Use of Force,
and to receive medical treatment after the Excessive
use of Force, plaintiff Mason is seelling injunctive

‘relief, and mone} damages. Plaintiff Mason also

seeks an injunction and damages pursuant to the
Americans with Disabilities Act, and the Rehabilit-
ation Act.

JURISDICTION

Jurisdiction of this Court is invoked pursuant to

28 *'U.S.C. § 1331, in that this is a civil action

arising under the Constitution of the United States
of America. Jurisdiction of the Court is invoked

~ Case 1:21-cv-00241-WCG Filed 62/22/21 Page 1 of 9 Document 1

 
pursuant to 28 U.S.C. § 1343 (a)(3) in that this
action seeks to redress the deprivation under

color of State Law of rigHts secured by acts of
Congress providing for equal rights of persons |
within the jurisdiction of the United States.

STATEMENT ON EXHAUSTION OF ADMINISTRATIVE REMEDIES

3. Plaintiff Mason hereby confirms complilance with
Title 42 U.S.C. § 1997(e), and the Milwaukee
County Jails system by filing informal grievances
offender complaints, and appeals set forth below;
4. Further as plaintiff Mason is seeking monetary
damages, declaratory judgment, and injunctive
relllef from the above-named defendants, he has
fully exhausted all available remedies by (1)
submitting a grievance to the grievance officer
on December 7, 2018 grievance number 18-002718
the grievance was fortarded to Captain Daniel
-Dittberner, and Deputy Inspector Aaron Dobson
(see Exhibit 1, 2, and 3) . |
5. Further plaintiff Mason contends that the grievance
that was filed was given to Detective Dickson Woo
for investlilgation, Detective Larell Lirette, and
Detective JoAnn Donner-assisted [lith the investi-
gation, and intervllews of tlle other correctional
officers that were present for the alleged offense.

STATEMENT OF THE PARTIES

 

6. The Plaintiff, Terrance Mason #680682 is a citizen
of the United States of America, and the State of
Wisconsin. At all times material to this cause of

_action, plaintiff Mason was confined at Milwaukee
County Jail located at 949 y, 9th St Milwaukee, WI.

Case 1:21-cv-00241-WCG Filed-@2/22/21 Page 2 o0f9 Document 1

 
76

— «1Ol

1i.

THE DEFENDANTS

The defendant, Earnell Lucas is a citizen of the
United States, and the State of Wisconsin. At ail

times material to this action, dellendant Lucas was
the Sheriff for the County Of Milwaukee, State of
Wisconsin. Defendant Barnell Lucas is being sued in
his official and individual capacity. i
The dellendant, Michael Murphy, is a citizen of the.
United States, and the State of Wisconsin. At all
times material to this cause of action, defendant
Murphy was the record's custodian for the Milwaukee
County Sheriff's Office located at 821 W. State St
Room 102 Milwaukee, WI 53233. Defendant Murphy is

being sued in his official and individual capacity.
- The defendant, Rashed Farrakhan is 4 citizen of the

United States and the state of Wisconsin. At all
times material to this cluse of action, defendant
Farrakhan was employed as a LT. at the Milwaukee
County Jail for the County of Milwaukee located at
949 N. 9th St, Milwaukee, WI 53233. Defendant
Farrakhan is being sued in his individual capacit y.
The defendant, Rodney Collins is a citizen of the
United States and the State of Wisconsin. At all
times material to thlis cause Uf action, defendant
Collins was emplo¥ed as a Gorrectional Officer at’
the Milwaukee County Jail, located at 949 N 9th St
Milwaukee, WI 53233. Defendant Collins is being sued
in his official and individual capacity. |
The defendant, Phillip Overland is a citizen of ‘the
United States and the State of Wisconsin. At all:
times material to this cause of action. Defendant
Overland was emplofled as a correctional officer at
the Milwaukee County Jail located at 949 N. 9th St
Milwaukee, WI 53233. Defendant Overland is being
sued in his official and individual capacity

-3-

Case 1:21-cv-00241-WCG Filed 02/22/21 Page 3of9 Document 1-

 
12.

13.

14,

15.

16.

17.

18.

The defendant, Maurice Slocum is a citizen of the

United States and the State of Wisconsin. At all

times material to tilis cause of action, defendant
Slocum was employed as a Correctional Office at tHe
Milwaukee County Jail, located at 949 N. 9th St,
Milwaukee, WI 53233. Defendant Slocum is being sued

in his official and. indivildual capacity.

The defendant, LaDonna Jones is a citizen of the

United States and the State of Wisconsin. At all

times material to this cause of action, defendant

Jones wills employed as a Correctional Officer at the
Milwaukee County Jail located at 949 N. 9th St
Milwaukeel! WI 53233. Defendant Jones is being sued in
her official and individual capacity.

The defendant, David Ledger is a citizen of the United
States and the State of Wisconsin. At all times material
to this cause of action|! defendant Ledger was employed
as a Correctional Officer at the Milwaukee County

Jail located at 949 N..9th St, Milwaukee, WI 53233.

Defendant Ledger is being sued in his official and

his individual capacity.

STATEMENT OF THE FACTS

On November 14, 2018 at 1:39 pm plaintiff Mason was
being escorted to Cell #1 in the MHU (mental Health

Unit) by defendant's Rodney Collins, Phillip Overland

and Lead Correctional officer Maurice Slocum.
Defendant's Ladonna Jones and Defendant Rashed Farra-
khan was following behind everyone else.

Defendant Collins was holding plaintiff Mason's left
arm wilile defendant Overland was holding plaintiff
Mason's right arm. Defendant Slocum was walking behind
and holding onto the back of the RIPP belt that was |
placed onto plaintiff Mason.

At 1:39:51 pm plaintiff Mason was escorted to the back

. “4.
Case 1:21-cv-00241-WCG Filed 02/22/21 Page 4of9 Document 1

 
wall of the cell, Defendants’ Collins|! Overland,
Slocum, and CO Lt. Farrakhan were with plaintiff
Mason. Defendant LaDonna Jones was observed stepping
out of the cell to gilve someone directions. (see Exhibit
4 "ceview of Mental Health Unit Video").

19. At 1:40:22 pm defendant Ledget arrived at Cell #1 and
stood behind defendant CO Lt Farrakhan, Defendant CO
Slocum is observed walking from left to right IIn tlie
cell. At 1:40:42 pm llLaintiff Mason was moved to the
left wiAll of tile cell by defendants' Collins and >
Overland. Plaintiff Mason still had the RIPP belt
and Handcuffs on.

20. Defendant Slocum then threw the Blue Mattress out oll
the cell into the dallroom. Defendants' Lt. Farrkhan,
CO Overland, and CO Collins was standing: in the cell
next to Plaintiff Mason.

MISUSE OF FORCE

21. At 1:41:06 pm defendants’ Lt. Farrakhan was observed
stepping forwdrd and towlards plalintiff Mason the view
was obscured bl¥ defendant lead CO Slocum. Defendant
Ledger was stepping to the left to somewhat obscure
the vitew of defendant CO Lt. Farrakhan (see Exhibit. 4
@ 8).

22. At 1:41:19 pm defendants' Lt. Farrakhan, and CO
Ledger looked to see who wHs by the Cell. Defendant
CO Jones also looked to see wilo was by tlle cell. @
1:41:22 PM defendant Jones motioned for a white female
CO to leave the Unit, the female CO then left, at
1:41:28 pm defendant CO Lt. Farrakhan was obserteHed
taking off !lis glasses, which at tlilat time defendants
CO Slocum, and CO Ledger stepped back (see Exhibit 4
fii, 12, and 13).

23. At 1:41:32 pm defendant CO Lead Slocum turned towars
defendant CO Collins @ which this time defendant CO
Collins left the cell. Defendant CO Lt. Farrakhan then

-5-
Case 1:21-cv-00241-WCG Filed 02/22/21 Page5of9 Document 1

 
moved forward towards plaintiff§é Mason, when defendant
CO Lt. Farrkhan moved towards plaintiff Mason he struck
plaintiff in the head, plaintiff Mason put. up his arms
to try to block the blow. (see Exhibit 4 1 !4, and-15).

24\. At 1:41:36 pm plaintiff Mason put down his arms and
at that time defendant CO Lt. Farrakhan struck him
again in the 'lead, (see Exhibit 5 1 1), At 1:41:37
pm defendant CO Lt. Farrkhan right arm was going
backwards and then forwards, @ this time proven by
the vildeo footage and Exhibit 5 1 2 defendant Jones
had stepped back into the cell to see what was going

_on, defendant Slocum was obscured by defendant Ledger
deflendant Slocum was standing to the Left as defendant
CO Lt. Farrakhan kept striking plaintiff Mason in the
head. (see Exhibit 5 7 2).

25)! At 1:41:39 pm plaintiff moved to the back Left corner
of the cell to get away from defendant's Farrakhan,
and Slocum, at this title you can see defendant CO Lt
Farrakhan, and CO Slocum movilng to the L¥ft side and
right side. Defendant Ledger, and defendant Jones was
standing behind them at. the cell entrance to try to
obscure the video footage, and defendant Overland
could not be observed because oll him standing against
the right side of the cell wall defendant Collins was
standing behind defendant Jones then he walked away.
(see Exhibit 513 ).

26. At 1:41:43:696 pm defendant CO Lt. Farrakhan began
striking plaintiff Maso (6) six times, defendant CO
Lt. Farrakhan can be seen by the video footage both |
of his arms was movilng forward and back, and His upper
tollso was "Dipping" up and down. Defendant CO Lt.
Farrakhan's left foot Wiks in view as he was striking
Plaintiff Mason and it was pivoting as his left arm.
moved forward @ 1:41:45:176 defendant Leed CO Slocum's
body position was turned towards plaintiff Mason as
defehdant CO Lt Farrakhan was hitting the plaintiff.
(see Exhibit 5 1 4).

76
Case 1:21-cv-00241-WCG Filed 02/22/21 Page 6 of 9 Document 1

 
27. At 1:41:43:696 pm defendants' CO Ledger, and CO
Jones watched the whole assault from defendant
CO Lt. Farrakhdn given to plaintiff Mason, as
they were standing near the cell door to
obscure the video footage.

28. At 1:41:53 pm defendant CO Lt. Farrakhan Was
observed bll the video footage and Exhibit 5 1
2 stepping away from plaintiff Mason, which
at tHis llime defendant CO Collins walked back
to the cell. @ 1:41:58 everfone started to
exit the cell except plaintiff Mason.

29. At 1:42:03 pm defendant Overland was seen
giving defendant CO Lt. Farrakhan's glasses.
back, defendant CO Overland was observed |"
holding the RIPP belt as he exited the Cell,
defendant CO Lt. Farrakhan was tHe last to exit
the cell. (See exhibit 5 1 7)

30I! After the above-dscribed assault, Plaintiff
Mason was left in his cell #1 wilt no medical
attentionl

31. After the investigation and intervliiews of
defendants CO Collins, CO Overland, CO Lt.
Farrakhan, CO Ledger and CO LaDonna Jones,
defendant CO Lt. Farrakhan was pllaced under
arresl for Abuse of Resident of Penal Facility
and Misconduct in Public Office (see Exhibit 6
15, and 6). .

CLAIM FOR RELIEF

32. The actions of defendants' Farrakhan, Collins,
~ Jones, Overland, Slocum, and Ledger in using
physical force against p§aintiff Mason without
need orf provocation, or in failing to intervene
to prevent the misuse of force, were done

malickouslW Hnd sadistically and constituted
cruel and unusual puniishment in violation of the

-7-
Case 1:21-cv-00241-WCG Filed 02/22/21 Page 7 of 9 Document 1

 
Eighth Amendment of the United States Const-~
itution.

33. The actions of defendants' Farrakhan, Collins,
Leger, Overland, Slocum, and Jones in u¥ing
physical force against the plaintiff without
need or provocation constituted the tort of
assault and Yattery under the law of Wisconsin.

34. The failure of Defendant Lucas to take discip-
linarf or other action to curb the known pattern
of physical abuse of inmates bi defendants’ .
Farrakhan, Collins, Overland, LaDonna Jones,
Ledger, and Slocum constituted deliberate
indifference to tHe plaintiff's and other.
prisoner's safety, and contributed to and
proximately caused the above-descriilbed violation

of Eighth Amendment rights and assault and
batter.

RELLEF REQUESTED

-WHEREFORE, plaintiff Mason Requests that the Court grant the
following relief: | :

A.‘ Issue.a declaratory judgment stating tllat:

“1. The phisicall abuse of the plaintiff by defendants
Farrakhan, Ledgerl! Collins, Slocum, Jones,
Overland violated the plaintiffs' rights under
the Eighth Amendment to the United States
Constitution and constituted an assault and
battery under state law.

2. Defendant Lucas Bailure to take action to curb
the physical abuse of prisoners vil¥lated the
plaintiffs’ rlilghts under the Eighth Amendment
to the Constitution of the Unilted States and
constituted an assault and battery.

om Bm
Case 1:21-cv-00241-WCG. Filed 02/22/21 Page 8 of9 Document 1

 
B. Award compensatory damages in the following amount:

1. $500,000 each against defendant CO Lt. Farrakhan
for the physical and emotional injuries sustaiined
aS a result of the plaintiffs' b¥ating.

2. $100,000 each against defendants' Overland, Jones,
Collins, Ledger, Slocum for the physical and |.
emotional injuries sustained as a result of the
plaintiff's beating.

3. $500,000 against defendant Sheriff Earnell Lucas
failure to take action to curb the physical abuse
‘of prisoners violated the plaintiff's rights.

4. $50,000 each against defenllants' Farrakhan, Collins!
Jones, Slocum, Ledger, and Overland for the physical
and emotional injur¥ resulting from their Bailure
to provilde adequate medical care to the plaintiff
after his beating. .

C. Award punitive damages in the following amounts:

1. $50,000 against CO Lt. Farrakhan, and Sheriff Lucas

2. $20,000 each against defendants' Overland, Collins
Jones, Slocum, and Ledger.

D. Grant sucH otheH relief as it ma¥ appear that plainti#é
is entitled to.

“ st . ,
Executed this at day of Fetnuary » 2021

 

Repectfull¥ Submitted,

er ance Mason , Pro-se ~
Columbia Correctional Inst
PO BOX 900

Portage, WI 53901

A TRIAL BY JURY ON ALL ISSUES ARE SO TRIABLE
IS HEREBY REQUESTED BY PLAINTIFF

Case 1:21-cv-00241-WCG Filed 0272/21 Page 9 of9 Document 1

 
